Exhibit 10.3

March 9, 2012

Mr. Ruslan Semechkin, Manager

AR Partners, LLC

5950 Priestly Drive

Carlsbad, CA 92008

 

  Re: Management Rights

Dear Mr. Semechkin:

This letter will confirm our agreement that pursuant to and effective as of the
purchase by AR Partners, LLC (“Investor”) of 5,000,000 shares of Series G
Preferred Stock of International Stem Cell Corporation (“Company”), the Investor
shall be entitled to the following contractual management rights:

 

1. Investor will be granted access to Company facilities and personnel during
normal business hours and with reasonable advance notification.

 

2. Company will deliver to Investor annual and quarterly financial statements,
and other financial information as may be reasonably required by Investor.

 

3. Company will provide the Series G directors monthly financial statements in
the same level of detail as are provided to the President and/or CEO.

Investor agrees that it will keep confidential (and will cause the parties to
whom it discloses to keep confidential) and will not disclose, divulge, or use
for any purpose (other than to monitor its investment in the Company) any
confidential information obtained from the Company pursuant to the terms of this
Agreement unless such confidential information (a) is known or becomes known to
the public in general (other than as a result of a breach of this section by
Investor), (b) is or has been independently developed or conceived by the
Investor without use of Company’s confidential information, or (c) is or has
been made known or disclosed to Investor by a third party without a breach of
any obligation of confidentiality such third party may have to the Company;
provided, however, that Investor may disclose confidential information (i) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company and who are informed of the obligation of confidentiality;
(ii) to any affiliate, partner, member, stockholder, or wholly owned subsidiary
of Investor in the ordinary course of business and who are informed of the
obligation of confidentiality; or (iii) as may otherwise be required by law,
provided that the Investor promptly notifies the Company of such disclosure and
takes reasonable steps to minimize the extent of any such required disclosure.
The Investor shall be responsible for any breaches of these confidentiality
obligations by persons who receive information from the Investors. Investor
acknowledges that certain of the confidential information obtained from the
Company pursuant to the terms of this Agreement may be deemed



--------------------------------------------------------------------------------

March 9, 2012

Page 2

 

to be material non-public information. As a result, the Investor and its
representatives who receive the such confidential information shall be
restricted from transacting in the public shares of the Company or discussing
the Company with persons other than the Company or Seller while in possession of
such material non-public information.

Investor acknowledges that receipt of operating budgets and other information
not available to the public may constitute material nonpublic information which
may prevent them from buying or selling securities of the Company in the open
market. Accordingly, Investor may request the Company to not provide such
information at any time.

The rights described herein shall terminate and be of no further force or effect
upon such time as the Investor or its affiliates hold less than 1,000,000 shares
of the Series G Preferred Stock.



--------------------------------------------------------------------------------

March 9, 2012

Page 3

 

Very truly yours,

INTERNATIONAL STEM CELL

CORPORATION

By:

 

/s/ Kurt May

Name: Kurt May Title: President

 

Agreed and Accepted:

INVESTOR:

AR PARTNERS, LLC

/s/ Ruslan Semechkin

Ruslan Semechkin, Manager

[Signature Page to Management Rights Letter]